Opinion issued July 2, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00502-CR
                            ———————————
                         IN RE PEDRO LUCIO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Pedro Lucio, has filed a petition for writ of mandamus.1 Relator

does not specify the order from which he seeks relief, but instead claims that he is

“unlawfully restrained and confined” on his conviction for theft. 2




1
      Relator identifies the underlying case as cause number CR-92-0369, from the 22nd
      District Court of Hays County, Texas, and the Respondent as the State of Texas.
2
      See TEX. PENAL CODE ANN. § 31.03 (Vernon Supp. 2012).
      This Court lacks jurisdiction over this case arising out of a county not within

our jurisdiction. See TEX. GOV’T CODE ANN. § 22.201(b) (Vernon Supp. 2012).

                                    Conclusion

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2